Hayne, C.
— Ejectment; judgment for defendant; plaintiff appeals. The case turns upon the validity of a tax deed, under which the plaintiff claims. The deed was made without any notice to the owner, as required by section 3785 of the Political Code. The sale was made in February, 1885, at which time the law was, that a re-, demption could be made in twelve months, and if not made within that time, the purchaser could obtain hig deed without giving notice to the owner. But by an amendment passed in March, 1885, it was provided that “the purchaser of property sold for delinquent taxes, or his assignee, must, thirty days previous to the expiration of the time for redemption, or thirty days before he applies for a deed, serve upon the owner of the property purchased, or upon the person occupying the property, if said property is occupied, a written notice stating that said property or a portion thereof has been sold for delinquent taxes; giving the date of the sale, the amount of the property sold, the amount for which it was sold, *539the amount then due, and the time when the right of redemption will expire, or when the purchaser will apply for a deed, and the owner of the property shall have the right of redemption indefinitely until such notice shall have been given and said deed applied for, upon the payment of the fees, percentages, penalties, and costs, as provided by law.” (Pol. Code, sec. 3785.)
We think that this amendment was intended to apply to all applications for deeds' after it took effect. The counsel argue, however, that it was not within the power of the legislature to extend the time for redemptions on sales previously made, because they say such an extension impairs the validity of a contract. It may be assumed, for the purposes of thenase, that the legislature cannot make an absolute extension of the time for redemption of property previously sold. But this has not been attempted to be done by the provision in question. The purchaser may still obtain his deed at the expiration of twelve months, provided he takes the proper proceedings. If he does not take them, it is his own fault, and he alone is responsible for the consequences. The question, therefore, is, whether the legislature had the power to require notice to be given of applications for deeds of sales made before the passage of the law. This precise point was decided in Curtis v. Whitney, 13 Wall. 6.8, in which the court upheld the validity of the law. We think that this decision is sound in principle. The change affected the remedy merely, which was within the control of the legislature. (See, generally, Tuolumne R. Co. v. Sedgwick, 15 Cal. 516; Moore v. Martin, 38 Cal. 428.)
We therefore advise that the order appealed from be affirmed.
Belcher, C. C., and Foote, C., concurred.
The Court.—For the reasons given in the foregoing opinion, the order appealed from is affirmed.